ELLETT, Justice
(dissenting).
I dissent.
The decision speculates upon the morality of the petitioner and how by one tiny slip she became pregnant. No one is accusing her of flagrant promiscuity. The issues in this case do not touch upon the circumstances under which she became pregnant. It seems to me that there are two issues which confront us in this matter: 1. Did the plaintiff knowingly and voluntarily give her consent to a child-placing agency for the adoption of her baby ? 2. Can a parent who has legally given consent withdraw the same as a matter of right prior to final adoption ?
The prevailing opinion makes much of the fact that the brother upon whom the plaintiff relied for counsel when she first discovered her peril advised her to leave town and to place her baby for adoption. It would be difficult to see how better advice could be given to her. Through her brother she contacted her local priest, who advised her that if she wished him to, he would contact a priest in Salt Lake City to advise with her. For reasons of her own, she did not contact the Salt Lake City priest, but instead came to Salt Lake City and contacted a doctor whom she had previously known. This doctor gave her the same good advice which her brother had given her regarding the placing of her child for adoption and talked to her on at least 10 occasions about the matter.
Some mention is made of religious backgrounds, but I can see nothing pertinent in discussing that, as we are not informed as to whether or not the child was placed in a home of the same religious affiliation as that possessed by the plaintiff herein. However, it is well known that social workers undertake to place children in homes of adopting parents whose religion is compatible with that of the mother. There also seems a good reason why the plaintiff would not have gone to the child-placing agency of her own religion and friends if she wanted to keep the matter a secret.
The social worker who talked to the plaintiff before the child was born and who secured her signature after the child was born gave the same good advice to her that *323her brother and her physician had given her, that is, to place the child for adoption, where it would have a name and security, and not try to raise it herself.
The prevailing opinion cites advice given the appellant by those who love her, by those whose professional duty it is to assist her, and by those who devote their time and attention in trying to relieve unwed mothers from the worry attendant upon situations such as that in which the appellant found herself, all to the same effect, and then the opinion labels such advice as something immoral, indecent, and bearing upon the idea of undue influence.
The author of the main opinion turns juror and after reading the record three times states, “Frankly, I don’t believe she read anything contained in the so-called consent except a blank line which someone pointed out for her signature. If she did read it she was out on cloud nine and did not understand it.” The judge who heard the testimony of the witnesses found to the contrary and based his findings upon testimony that amply supported such findings. The belief of the author of the main opinion that plaintiff was out on cloud nine and did not understand what she read should not be determinative of this matter. Her own doctor testified that the effects of the medicine he gave her would have worn off prior to the time she signed the consent to adopt
Opposed to the testimony of her doctor was the testimony of an expert, a professor o'f psychiatry, and who never saw the plaintiff prior to the day before he testified. He stated that it was his opinion that if what the brother and sister of the plaintiff said was true about her being confused, then it would be his opinion that there would be some lack of understanding on her part at the time when she signed the document.
The trial judge, under all of the testimony given him, decided that the plaintiff knew what she was doing when she signed the consent to adopt. This finding is bolstered by the further fact that she had had several months to plan to do the very thing which she did do, and I think it is an unwarranted presumption for this court to adopt a finding contrary to that found by the trial judge under the evidence as presented to him.
The opinion cites cases to the effect that a consent may be withdrawn before final adoption, but the cases cited do not support that conclusion as it applies to this case.
Let us look first at the case of Taylor v. Waddoups, 121 Utah 279, 241 P.2d 157, which is relied upon as recognizing the right of a natural parent to revoke a written consent. The only place such idea appears in that case is in the lonely dissent of Mr. Justice Henriod. The case was decided on the ground that a written consent not given to a licensed child-placing agency is no consent at all unless given in open court. Since the consent given in that case was between the natural parent and the adopting parents, the court held that it was no consent at all *324and, therefore, there was nothing that needed to be revoked.
Another case cited is that of State ex rel. Platzer v. Beardsley, 149 Minn. 435, 183 N.W. 956. It is claimed that this case allows a parent to revoke consent. However, under Minnesota law a written agreement creates no binding obligation respecting the custody of the child. See State ex rel. Anderson v. Anderson, 89 Minn. 198, 94 N.W. 681; State ex rel. Rennings v. Armstrong, 141 Minn. 47, 169 N.W. 249; State ex rel. Machgan v. Pelowski, 145 Minn. 383, 177 N.W. 627. The question involved in the Platzer case was the welfare of the child. The hearing on appeal under Minnesota law was a trial de novo (Section 8312 G.S.1913), and the Supreme Court lamented the fact that the matter had been tried on stipulation of facts instead of upon evidence.
Another case which the main opinion relies upon as giving a natural parent the right to revoke consent is that of Combs v. Edmiston, 216 Ark. 270, 225 S.W.2d 26. The statutes of Arkansas require the court to find that adoption would be for the best interest of the child before granting the •decree. The trial court found “that it would be to the best interest of both the child and the appellants [adopting parents] to deny the adoption.” The Arkansas law also required that the court find that “there is proper consent” at the time a temporary order is made. Since consent was withdrawn before a temporary order was made, the court had to deny the adoption for that reason also.
Another case relied upon is that of Green v. Paul, 212 La. 337, 31 So.2d 819. In Louisiana consent of natural parents to the adoption must be continued until the final decree of adoption is given; and since in that case consent had been withdrawn prior to hearing, of course, the court was unable to grant the adoption.
If it be decided that a parent can revoke a consent at any time before final adoption, great mischief will be done to the efforts made by child-placing agencies and to parents who wish to adopt children. It is not conducive to a good relationship for parents to be on tenterhooks for a year or more, fearing to bestow their love and affection upon the baby lest they have it all snatched away by a natural parent who may have a change of mind. Such a holding would really open the door to a shakedown in case the adoptive parents let their natural love go to the child, for they would pay any sum possible to retain their child. If, on the other hand, they kept the child as a boarder until final adoption was had, the child would not be able to receive the love and affection which it so much needs for its proper development in the beginning of its life.
In the case of Miller v. Miller, 8 Utah 2d 290, 333 P.2d 945, this Court had before it a request to withdraw an agreement to adopt. In that case the appellant was divorced from his wife, who had married another *325man. He agreed to permit the stepfather to adopt his child on certain conditions which would terminate his duties regarding the support of the child. The father undertook to set aside and revoke his agreement to adopt nine days after he had signed the same. The court made and entered its order denying the motion to set aside the agreement and determined that the best interest and welfare of the child would be served by the enforcement of the agreement and the completion of the adoption.
Whether the Miller case involved a shakedown or not is immaterial, for up until the present time the appellate courts have not tried to tailor the law to fit particular cases, and in that case this court held that consent given could not be set aside at the election of the natural parent.
It may be that the plaintiff herein would be able to provide the temporal needs of the child, although the great worry which she had prior to its delivery was how she was going to pay the expenses connected with the birth of the child, and there is nothing in the record to show that she has ever paid those bills. A child, however, is entitled to more out of life than simply to be fed and clothed. Every child is entitled to have a status in life which will not be a millstone around its neck. While as a matter of justice and right there should be no such thing as an illegitimate child, as such child has done nothing wrong, and the term “illegitimate” should apply to its parents, nevertheless as a matter of fact a child born out of wedlock is stigmatized with the term “bastard” and is handicapped socially and deprived of the love, affection, guidance, and counsel of a father.
The record shows that the child is now placed in the home of a professional man and that it is a good home.
The statements made by judges over the past hundreds of years to the effect that a child is better off with a natural parent than an adoptive parent are simply not always borne out by the facts. The love and affection existing between many adopted children and their adoptive parents are just as deep and just as real as is that which exists between natural parents and natural children. I am not persuaded that the rule adopted by Solomon in his ruse to determine the true parent of the child given him by the two women would be a test that would stand up under modern-day conditions. The record of the number of times juvenile courts have been compelled to deprive parents of their children because of neglect and cruelty and to place the children in suitable homes is evidence of the fact that love and affection often exists in the hearts of those who wish children more so* than in the hearts of those who have an unwanted child.
While it may be true that this appellant in her loneliness could find love, affection, and satisfaction out of having a child that she could raise, nevertheless the child itself *326would not find that love and affection to be different from that which comes from its adoptive parents. I would think that any mother who has the love of her child at heart to the extent that the true mother had in the case of Solomon’s dilemma, not only would not insist upon a division of the child but would say to the adoptive parents who could give the child a name, security, and honor in the community, “Here. You take the child.”
I would affirm the judgment of the district court.